In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                   No. 06-22-00063-CV



                JAMIE JONES, Appellant

                            V.

   LARRY JESTER AND SHARON JESTER, Appellees




            On Appeal from the County Court
                  Fannin County, Texas
             Trial Court No. CV-2022-7773




      Before Morriss, C.J., Stevens and van Cleef, JJ.
        Memorandum Opinion by Justice Stevens
                                MEMORANDUM OPINION

       Jamie Jones, appellant, filed a notice of appeal in this matter on August 19, 2022. The

clerk’s and reporter’s records were due to be filed with this Court on or before September 19,

2022. Jones is not indigent and is thus responsible for paying or making adequate arrangements

to pay the clerk’s and court reporter’s fees for preparing the records. See TEX. R. APP. P. 37.3(b),

(c). The Fannin County clerk has informed this Court that the fee has not been paid for

preparation of the clerk’s record. Likewise, the court reporter has informed this Court that she

has not received a designation or payment for the reporter’s record.

       By letter dated October 4, 2022, we notified Jones of these defects and provided him an

opportunity to cure them. See TEX. R. APP. P. 42.3(b), (c). The October 4 letter further warned

Jones that, if he did not submit an adequate response to the notice by October 14, 2022, this

appeal would be subject to dismissal for want of prosecution and for failure to comply with the

above-cited rules. Jones has not paid for preparation of the clerk’s record or reporter’s record

and has not filed proof of indigency. See TEX. R. APP. P. 20.1. Further, Jones did not respond to

our October 4 correspondence. Accordingly, this appeal is ripe for dismissal.

       Pursuant to Rule 42.3, subsections (b) and (c), of the Texas Rules of Appellate Procedure,

we dismiss this appeal for want of prosecution.




                                              Scott E. Stevens
                                              Justice

Date Submitted:        October 25, 2022
Date Decided:          October 26, 2022
                                                  2